DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Bradley’s count and capture threshold test being part of an overdrive pacing therapy and thus, not being applicable to Shuros have been considered and are not persuasive. 
Specifically, Shuros, and any pacing device in general, is concerned with applying pacing pulses to heart tissue to successfully capture the heart i.e. evoke a heart contraction. This being the primary purpose of pacing devices, Shuros discloses monitoring cardiac responses to an applied pacing pulse and delivering a second, back-up pulse having a higher energy to ensure that the heart is adequately being captured (par. [0114]). This clearly present issues in implanted pacing devices with limited power sources. Consistently having to apply back up pulses due to lack of capture on an initial pulse will cause the implant’s battery to drain faster and can also result in painful, extra shocks to a patient’s heart. To this end, Bradley was relied upon to illustrate that programming implantable pacing devices to not only track loss of capture events but to also make adjustments to prevent loss of capture events was known in the art at the time the invention was effectively filed. Bradley notes, as is well-known in the art, capture thresholds change overtime, such as due to changes in electrical characteristics of the heart or the use of medications (par. [0053]). This is true regardless of the type of pacing that is used. Bradley further discloses that by including means to adjust the capture threshold in response to detected loss of capture events, the energy usage of the device can be optimized to use as little battery power as possible. Again, this is also true regardless of the type of pacing therapy applied. The overdrive pacing of Bradley is not the only type of pacing concerned with capture and loss of capture. This is clearly evident by the disclosure of Shuros. One of ordinary skill in the art would understand the applicability of a loss of capture counter that triggers a capture threshold test/adjustment to pacing devices in general, which is how/why the Examiner relied upon Bradley. Any arguments regarding overdrive pacing are moot as the Examiner did not rely on those features of Bradley.
The Examiner maintains the combination of Shuros and Bradley clearly set forth incorporating a loss of capture counter (Bradley)  into a pacing device that already monitors for loss of capture (Shuros) for the purpose of giving the pacing device the ability to track consistent loss of capture and ultimately make adjustments to pacing energy to reduce the need of back-up pacing pulses thereby reducing unnecessary pain for a patient while also reducing battery life drain caused by the application of multiple pulses to evoke a single capture.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuros et al. (2019/0126050) in view of Bradley et al. (2003/0208241).
Regarding Claims 1, 7, 9-11, 17, 19 and 20, Shuros discloses a method of controlling backup pacing of a patient heart using a HIS bundle pacing system 200, which is a representative embodiment of system 118 (Abstract; par. [0058];see also Fig. 6, step 658), the system comprising a pulse generator 210, memory (implicitly disclosed in control circuitry 230 for storing stimulation parameters), stimulating electrode in proximity to the HIS bundle (par. [0048]), a backup pacing electrode in proximity to a ventricle of the patient heart (par. [0078]) and at least one sensing electrode 220 adapted to sense electrical activity of the patient heart (par. [0065]). Shuros further discloses providing a HIS pacing pulse and then entering a sensing period (i.e. an HV interval, which is representative of the conduction time between a HIS bundle pace and ventricular response, see par. [0110]) in which the system looks for a ventricular response (see step 620 in Fig. 6, par. [0107]). Once this period expires and loss of capture is determined, a backup pacing pulse is delivered at step 658 (par. [0114]), thus making the time between his bundle pacing and backup pacing an interval greater than the conduction time between HIS bundle pacing and a ventricular response. As a result of this process flow, backup pacing will not be delivered at 658 if a ventricular response is detected during the HV interval, i.e. inhibiting backup pacing of the ventricle when the time between application of the impulse (the HIS pacing pulse) and onset of a measured response is less than the first delay.
Shuros is silent regarding incrementing a counter when back-up pacing is delivered and initiating a capture threshold test once the counter exceeds a threshold. However, in the same field of endeavor, Bradley discloses a pacing system that monitors for loss of capture and initiates a back-up pacing pulse when loss of capture is detected. A counter (an LOC counter) is then incremented and when the counter meets or exceeds “2”, a capture threshold test is initiated (par. [0052]). This provides the benefit of ensuring the first applied pacing pulses are of sufficient energy to actually trigger capture, thus enhancing the success rate of successful capture throughout the operation of the pacing device. This also provides the benefit of maintaining pacing pulses at the minimum energy needed to effect capture, thus reducing battery drain of the device (par. 0009]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Shuros reference to include a back-up pacing counter that initiates a capture threshold test once it exceeds a threshold, as taught and suggested by Bradley, for the purpose of ensuring the first applied pacing pulses are of sufficient energy to actually trigger capture, thus enhancing the success rate of successful capture throughout the operation of the pacing device and of maintaining pacing pulses at the minimum energy needed to effect capture, thus reducing battery drain of the device.
With regards to Claims 3 and 13, Shuros discloses measuring the conduction time to classify the tissue response into different capture types (par. [0117]).
Regarding Claims 4 and 14, Shuros discloses setting an AH delay to 50 ms shorter than a conduction time between the atrium and His bundle (par. [0083]).
In regards to Claims 5 and 15, Shuros discloses defining the AH interval as the difference between the AV interval (atrial event to depolarization of the ventricle) and an HC interval (conduction time between the HIS bundle and the ventricle (par. [0083]).
With regards to Claims 6 and 16, Shuros discloses sensing HV (par. [0072]) and AV intervals (par. [0083]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792